Citation Nr: 0321779	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-14 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of infectious hepatitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1949 to November 1952.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1999 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which, in 
pertinent part, denied a compensable rating for residuals of 
infectious hepatitis.  In the same decision, the RO granted a 
10 percent rating for the veteran's service-connected 
exostosis of the left medial condyle.  In a December 1999 
determination, the RO increased the rating for residuals of 
infectious hepatitis to 10 percent.  

The case was previously before the Board in September 2002, 
when the Board denied a rating in excess of 10 percent for 
exostosis of the left medial condyle, and arranged for 
additional development in the matter of the rating for 
residuals of hepatitis.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

The evidence obtained pursuant to the Board's request for 
additional development consists of VA and private medical 
records, and a May 2003 report of VA examination.  The Board 
obtained the additional evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2), and the veteran has not waived AOJ initial 
consideration of this evidence.  Furthermore, there is no 
indication that the veteran received notification of the VCAA 
and implementing regulations from the AOJ, in accordance with 
Quartuccio, supra.  Under the United States Court of Appeals 
for Veterans Claims (Court) and Federal Circuit cases cited 
above, the Board has no recourse but to remand the case for 
correction of the notice deficiency and to afford the RO 
initial consideration of the additional evidence obtained by 
the Board.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim of entitlement 
to a rating in excess of 10 percent for 
residuals of infectious hepatitis.  He 
should be specifically notified of what 
he needs to establish his claim, of what 
the evidence shows, and of his and VA's 
respective responsibilities in evidence 
development.

2.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


